 
 
II 
110th CONGRESS 2d Session 
S. 2758 
IN THE SENATE OF THE UNITED STATES 
 
March 13, 2008 
Ms. Murkowski (for herself and Mr. Stevens) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To authorize the exploration, leasing, development, production, and economically feasible and prudent transportation of oil and gas in and from the Coastal Plain in Alaska. 
 
 
1.Short titleThis Act may be cited as the American Energy Independence and Security Act of 2008. 
2.DefinitionsIn this Act: 
(1)Coastal PlainThe term Coastal Plain means that area identified as the 1002 Coastal Plain Area on the map. 
(2)Federal agreementThe term Federal Agreement means the Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651 et seq.). 
(3)Final statementThe term Final Statement means the final legislative environmental impact statement on the Coastal Plain, dated April 1987, and prepared pursuant to section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). 
(4)MapThe term map means the map entitled Arctic National Wildlife Refuge, dated September 2005, and prepared by the United States Geological Survey. 
(5)SecretaryThe term Secretary means the Secretary of the Interior (or the designee of the Secretary), acting through the Director of the Bureau of Land Management in consultation with the Director of the United States Fish and Wildlife Service and in coordination with a State coordinator appointed by the Governor of the State of Alaska. 
3.Leasing program for land within the Coastal Plain 
(a)In general 
(1)AuthorizationSubject to section 14, Congress authorizes the exploration, leasing, development, production, and economically feasible and prudent transportation of oil and gas in and from the Coastal Plain. 
(2)ActionsSubject to section 14, the Secretary shall take such actions as are necessary— 
(A)to establish and implement, in accordance with this Act, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Coastal Plain while taking into consideration the interests and concerns of residents of the Coastal Plain, which is the homeland of the Kaktovikmiut Inupiat; and 
(B)to administer this Act through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that— 
(i)ensure the oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, their habitat, subsistence resources, and the environment; and 
(ii)require the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this Act in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased. 
(b)Repeal 
(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3143) is repealed. 
(2)Conforming amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to section 1003. 
(c)Compliance with requirements under certain other laws 
(1)CompatibilityFor purposes of the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.)— 
(A)the oil and gas pre-leasing and leasing program, and activities authorized by this section in the Coastal Plain, shall be considered to be compatible with the purposes for which the Arctic National Wildlife Refuge was established; and 
(B)no further findings or decisions shall be required to implement that program and those activities. 
(2)Adequacy of the Department of the Interior's legislative environmental impact statementThe Final Statement shall be considered to satisfy the requirements under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that apply with respect to pre-leasing activities, including exploration programs and actions authorized to be taken by the Secretary to develop and promulgate the regulations for the establishment of a leasing program authorized by this Act before the conduct of the first lease sale. 
(3)Compliance with NEPA for other actions 
(A)In generalBefore conducting the first lease sale under this Act, the Secretary shall prepare an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the actions authorized by this Act that are not referred to in paragraph (2). 
(B)Identification and analysisNotwithstanding any other provision of law, in carrying out this paragraph, the Secretary shall not be required— 
(i)to identify nonleasing alternative courses of action; or 
(ii)to analyze the environmental effects of those courses of action. 
(C)Identification of preferred actionNot later than 18 months after the date of enactment of this Act, the Secretary shall— 
(i)identify only a preferred action and a single leasing alternative for the first lease sale authorized under this Act; and 
(ii)analyze the environmental effects and potential mitigation measures for those 2 alternatives. 
(D)Public commentsIn carrying out this paragraph, the Secretary shall consider only public comments that are filed not later than 20 days after the date of publication of a draft environmental impact statement. 
(E)Effect of complianceNotwithstanding any other provision of law, compliance with this paragraph shall be considered to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this Act. 
(d)Relationship to State and local authorityNothing in this Act expands or limits any State or local regulatory authority. 
(e)Special areas 
(1)Designation 
(A)In generalThe Secretary, after consultation with the State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may designate not more than 45,000 acres of the Coastal Plain as a special area if the Secretary determines that the special area would be of such unique character and interest as to require special management and regulatory protection. 
(B)Sadlerochit spring areaThe Secretary shall designate as a special area in accordance with subparagraph (A) the Sad­lero­chit Spring area, comprising approximately 4,000 acres as depicted on the map. 
(2)ManagementThe Secretary shall manage each special area designated under this subsection in a manner that— 
(A)respects and protects the Native people of the area; and 
(B)preserves the unique and diverse character of the area, including fish, wildlife, subsistence resources, and cultural values of the area. 
(3)Exclusion from leasing or surface occupancy 
(A)In generalThe Secretary may exclude any special area designated under this subsection from leasing. 
(B)No surface occupancyIf the Secretary leases all or a portion of a special area for the purposes of oil and gas exploration, development, production, and related activities, there shall be no surface occupancy of the land comprising the special area. 
(4)Directional drillingNotwithstanding any other provision of this subsection, the Secretary may lease all or a portion of a special area under terms that permit the use of horizontal drilling technology from sites on leases located outside the special area. 
(f)Limitation on closed areasThe Secretary may not close land within the Coastal Plain to oil and gas leasing or to exploration, development, or production except in accordance with this Act. 
(g)Regulations 
(1)In generalNot later than 15 months after the date of enactment of this Act, in consultation with appropriate agencies of the State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, the Secretary shall issue such regulations as are necessary to carry out this Act, including rules and regulations relating to protection of the fish and wildlife, fish and wildlife habitat, and subsistence resources of the Coastal Plain. 
(2)Revision of regulationsThe Secretary may periodically review and, as appropriate, revise the rules and regulations issued under paragraph (1) to reflect any significant scientific or engineering data that come to the attention of the Secretary. 
4.Lease sales 
(a)In generalLand may be leased pursuant to this Act to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.). 
(b)ProceduresThe Secretary shall, by regulation, establish procedures for— 
(1)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in, or exclusion (as provided in subsection (c)) from, a lease sale; 
(2)the holding of lease sales after that nomination process; and 
(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale. 
(c)Lease sale bidsBidding for leases under this Act shall be by sealed competitive cash bonus bids. 
(d)Acreage minimum in first saleFor the first lease sale under this Act, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to subsection (b)(1), but in no case less than 200,000 acres. 
(e)Timing of lease salesThe Secretary shall— 
(1)not later than 22 months after the date of enactment of this Act, conduct the first lease sale under this Act; 
(2)not later than September 30, 2010, conduct a second lease sale under this Act; and 
(3)conduct additional sales at appropriate intervals if sufficient interest in exploration or development exists to warrant the conduct of the additional sales. 
5.Grant of leases by the Secretary 
(a)In generalUpon payment by a lessee of such bonus as may be accepted by the Secretary, the Secretary may grant to the highest responsible qualified bidder in a lease sale conducted pursuant to section 4 a lease for any land on the Coastal Plain. 
(b)Subsequent transfers 
(1)In generalNo lease issued under this Act may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary. 
(2)Condition for approvalBefore granting any approval described in paragraph (1), the Secretary shall consult with and give due consideration to the opinion of the Attorney General. 
6.Lease terms and conditions 
(a)In generalAn oil or gas lease issued pursuant to this Act shall— 
(1)provide for the payment of a royalty of not less than 12½ percent of the amount or value of the production removed or sold from the lease, as determined by the Secretary in accordance with regulations applicable to other Federal oil and gas leases; 
(2)provide that the Secretary may close, on a seasonal basis, such portions of the Coastal Plain to exploratory drilling activities as are necessary to protect caribou calving areas and other species of fish and wildlife; 
(3)require that each lessee of land within the Coastal Plain shall be fully responsible and liable for the reclamation of land within the Coastal Plain and any other Federal land that is adversely affected in connection with exploration, development, production, or transportation activities within the Coastal Plain conducted by the lessee or by any of the subcontractors or agents of the lessee; 
(4)provide that the lessee may not delegate or convey, by contract or otherwise, that reclamation responsibility and liability to another person without the express written approval of the Secretary; 
(5)provide that the standard of reclamation for land required to be reclaimed under this Act shall be, to the maximum extent practicable— 
(A)a condition capable of supporting the uses that the land was capable of supporting prior to any exploration, development, or production activities; or 
(B)upon application by the lessee, to a higher or better standard, as approved by the Secretary; 
(6)contain terms and conditions relating to protection of fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment as required under section 3(a)(2); 
(7)provide that each lessee, and each agent and contractor of a lessee, use their best efforts to provide a fair share of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State of Alaska, as determined by the level of obligation previously agreed to in the Federal Agreement; and 
(8)contain such other provisions as the Secretary determines to be necessary to ensure compliance with this Act and regulations issued under this Act. 
(b)Project labor agreementsThe Secretary, as a term and condition of each lease under this Act, and in recognizing the proprietary interest of the Federal Government in labor stability and in the ability of construction labor and management to meet the particular needs and conditions of projects to be developed under the leases issued pursuant to this Act (including the special concerns of the parties to those leases), shall require that each lessee, and each agent and contractor of a lessee, under this Act negotiate to obtain a project labor agreement for the employment of laborers and mechanics on production, maintenance, and construction under the lease. 
7.Coastal plain environmental protection 
(a)No significant adverse effect standard To govern authorized coastal plain activitiesIn accordance with section 3, the Secretary shall administer this Act through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other provisions that— 
(1)ensure, to the maximum extent practicable, that oil and gas exploration, development, and production activities on the Coastal Plain will result in no significant adverse effect on fish and wildlife, fish and wildlife habitat, and the environment; 
(2)require the application of the best commercially available technology for oil and gas exploration, development, and production on all new exploration, development, and production operations; and 
(3)ensure that the maximum surface acreage covered in connection with the leasing program by production and support facilities, including airstrips and any areas covered by gravel berms or piers for support of pipelines, does not exceed 2,000 acres on the Coastal Plain. 
(b)Site-specific assessment and mitigationThe Secretary shall require, with respect to any proposed drilling and related activities on the Coastal Plain, that— 
(1)a site-specific environmental analysis be made of the probable effects, if any, that the drilling or related activities will have on fish and wildlife, fish and wildlife habitat, subsistence resources, subsistence uses, and the environment; 
(2)a plan be implemented to avoid, minimize, and mitigate (in that order and to the maximum extent practicable) any significant adverse effect identified under paragraph (1); and 
(3)the development of the plan occur after consultation with— 
(A)each agency having jurisdiction over matters mitigated by the plan; 
(B)the State of Alaska; 
(C)North Slope Borough, Alaska; and 
(D)the City of Kaktovik, Alaska. 
(c)Regulations To protect Coastal Plain fish and wildlife resources, subsistence users, and the environmentBefore implementing the leasing program authorized by this Act, the Secretary shall prepare and issue regulations, lease terms, conditions, restrictions, prohibitions, stipulations, or other measures designed to ensure, to the maximum extent practicable, that the activities carried out on the Coastal Plain under this Act are conducted in a manner consistent with the purposes and environmental requirements of this Act. 
(d)Compliance with Federal and State environmental laws and other requirementsThe proposed regulations, lease terms, conditions, restrictions, prohibitions, and stipulations for the leasing program under this Act shall require— 
(1)compliance with all applicable provisions of Federal and State environmental law (including regulations); 
(2)implementation of and compliance with— 
(A)standards that are at least as effective as the safety and environmental mitigation measures, as described in items 1 through 29 on pages 167 through 169 of the Final Statement, on the Coastal Plain; 
(B)seasonal limitations on exploration, development, and related activities, as necessary, to avoid significant adverse effects during periods of concentrated fish and wildlife breeding, denning, nesting, spawning, and migration; 
(C)design safety and construction standards for all pipelines and any access and service roads that minimize, to the maximum extent practicable, adverse effects on— 
(i)the passage of migratory species (such as caribou); and 
(ii)the flow of surface water by requiring the use of culverts, bridges, or other structural devices; 
(D)prohibitions on general public access to, and use of, all pipeline access and service roads; 
(E)stringent reclamation and rehabilitation requirements in accordance with this Act for the removal from the Coastal Plain of all oil and gas development and production facilities, structures, and equipment on completion of oil and gas production operations, except in a case in which the Secretary determines that those facilities, structures, or equipment— 
(i)would assist in the management of the Arctic National Wildlife Refuge; and 
(ii)are donated to the United States for that purpose; 
(F)appropriate prohibitions or restrictions on— 
(i)access by all modes of transportation; 
(ii)sand and gravel extraction; and 
(iii)use of explosives; 
(G)reasonable stipulations for protection of cultural and archaeological resources; 
(H)measures to protect groundwater and surface water, including— 
(i)avoidance, to the maximum extent practicable, of springs, streams, and river systems; 
(ii)the protection of natural surface drainage patterns and wetland and riparian habitats; and 
(iii)the regulation of methods or techniques for developing or transporting adequate supplies of water for exploratory drilling; and 
(I)research, monitoring, and reporting requirements; 
(3)that exploration activities (except surface geological studies) be limited to the period between approximately November 1 and May 1 of each year and be supported, if necessary, by ice roads, winter trails with adequate snow cover, ice pads, ice airstrips, and air transport methods (except that those exploration activities may be permitted at other times if the Secretary determines that the exploration will have no significant adverse effect on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment of the Coastal Plain); 
(4)consolidation of facility siting; 
(5)avoidance or reduction of air traffic-related disturbance to fish and wildlife; 
(6)treatment and disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids, drilling muds and cuttings, and domestic wastewater, including, in accordance with applicable Federal and State environmental laws (including regulations)— 
(A)preparation of an annual waste management report; 
(B)development and implementation of a hazardous materials tracking system; and 
(C)prohibition on the use of chlorinated solvents; 
(7)fuel storage and oil spill contingency planning; 
(8)conduct of periodic field crew environmental briefings; 
(9)avoidance of significant adverse effects on subsistence hunting, fishing, and trapping; 
(10)compliance with applicable air and water quality standards; 
(11)appropriate seasonal and safety zone designations around well sites, within which subsistence hunting and trapping shall be limited; and 
(12)development and implementation of such other protective environmental requirements, restrictions, terms, or conditions as the Secretary, after consultation with the State of Alaska, North Slope Borough, Alaska, and the City of Kaktovik, Alaska, determines to be necessary. 
(e)ConsiderationsIn preparing and issuing regulations, lease terms, conditions, restrictions, prohibitions, or stipulations under this section, the Secretary shall take into consideration— 
(1)the stipulations and conditions that govern the National Petroleum Reserve—Alaska leasing program, as set forth in the 1999 Northeast National Petroleum Reserve—Alaska Final Integrated Activity Plan/Environmental Impact Statement; 
(2)the environmental protection standards that governed the initial Coastal Plain seismic exploration program under parts 37.31 through 37.33 of title 50, Code of Federal Regulations (or successor regulations); and 
(3)the land use stipulations for exploratory drilling on the KIC–ASRC private land described in Appendix 2 of the agreement between Arctic Slope Regional Corporation and the United States dated August 9, 1983. 
(f)Facility consolidation planning 
(1)In generalAfter providing for public notice and comment, the Secretary shall prepare and periodically update a plan to govern, guide, and direct the siting and construction of facilities for the exploration, development, production, and transportation of oil and gas resources from the Coastal Plain. 
(2)ObjectivesThe objectives of the plan shall be— 
(A)the avoidance of unnecessary duplication of facilities and activities; 
(B)the encouragement of consolidation of common facilities and activities; 
(C)the location or confinement of facilities and activities to areas that will minimize impact on fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment; 
(D)the use of existing facilities, to the maximum extent practicable; and 
(E)the enhancement of compatibility between wildlife values and development activities. 
(g)Access to public landThe Secretary shall— 
(1)manage public land in the Coastal Plain in accordance with subsections (a) and (b) of section 811 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121); and 
(2)ensure that local residents shall have reasonable access to public land in the Coastal Plain for traditional uses. 
8.Expedited judicial review 
(a)Filing of complaints 
(1)DeadlineA complaint seeking judicial review of a provision of this Act or an action of the Secretary under this Act shall be filed— 
(A)except as provided in subparagraph (B), during the 90-day period beginning on the date on which the action being challenged was carried out; or 
(B)in the case of a complaint based solely on grounds arising after the 90-day period described in subparagraph (A), by not later than 90 days after the date on which the complainant knew or reasonably should have known about the grounds for the complaint. 
(2)VenueA complaint seeking judicial review of a provision of this Act or an action of the Secretary under this Act shall be filed in the United States Court of Appeals for the District of Columbia. 
(3)Scope 
(A)In generalJudicial review of a decision of the Secretary under this Act (including an environmental analysis of such a lease sale) shall be— 
(i)limited to a review of whether the decision is in accordance with this Act; and 
(ii)based on the administrative record of the decision. 
(B)PresumptionsAny identification by the Secretary of a preferred course of action relating to a lease sale, and any analysis by the Secretary of environmental effects, under this Act shall be presumed to be correct unless proven otherwise by clear and convincing evidence. 
(b)Limitation on other reviewAny action of the Secretary that is subject to judicial review under this section shall not be subject to judicial review in any civil or criminal proceeding for enforcement. 
9.Rights-of-way and easements across Coastal PlainFor purposes of section 1102(4)(A) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3162(4)(A)), any rights-of-way or easements across the Coastal Plain for the exploration, development, production, or transportation of oil and gas shall be considered to be established incident to the management of the Coastal Plain under this section. 
10.ConveyanceNotwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to remove any cloud on title to land, and to clarify land ownership patterns in the Coastal Plain, the Secretary shall— 
(1)to the extent necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by the Secretary, convey to that Corporation the surface estate of the land described in paragraph (1) of Public Land Order 6959, in accordance with the terms and conditions of the agreement between the Secretary, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993; and 
(2)convey to the Arctic Slope Regional Corporation the remaining subsurface estate to which that Corporation is entitled under the agreement between that corporation and the United States, dated August 9, 1983. 
11.Local government impact aid and community service assistance 
(a)Establishment of Fund 
(1)In generalAs a condition on the receipt of funds under section 13(1), the State of Alaska shall establish in the treasury of the State, and administer in accordance with this section, a fund to be known as the Coastal Plain Local Government Impact Aid Assistance Fund (referred to in this section as the Fund). 
(2)DepositsSubject to paragraph (1), the Secretary of the Treasury shall deposit into the Fund, $35,000,000 each year from the amount available under section 13(1). 
(3)InvestmentThe Governor of the State of Alaska (referred to in this section as the Governor) shall invest amounts in the Fund in interest-bearing securities of the United States or the State of Alaska. 
(b)AssistanceThe Governor, in cooperation with the Mayor of the North Slope Borough, shall use amounts in the Fund to provide assistance to North Slope Borough, Alaska, the City of Kaktovik, Alaska, and any other borough, municipal subdivision, village, or other community in the State of Alaska that is directly impacted by exploration for, or the production of, oil or gas on the Coastal Plain under this Act, or any Alaska Native Regional Corporation acting on behalf of the villages and communities within its region whose lands lie along the right-of-way of the Trans-Alaska Pipeline System, as determined by the Governor. 
(c)Application 
(1)In generalTo receive assistance under subsection (b), a community or Regional Corporation described in that subsection shall submit to the Governor, or to the Mayor of the North Slope Borough, an application in such time, in such manner, and containing such information as the Governor may require. 
(2)Action by North Slope BoroughThe Mayor of the North Slope Borough shall submit to the Governor each application received under paragraph (1) as soon as practicable after the date on which the application is received. 
(3)Assistance of GovernorThe Governor shall assist communities in submitting applications under this subsection, to the maximum extent practicable. 
(d)Use of fundsA community or Regional Corporation that receives funds under subsection (b) may use the funds— 
(1)to plan for mitigation, implement a mitigation plan, or maintain a mitigation project to address the potential effects of oil and gas exploration and development on environmental, social, cultural, recreational, and subsistence resources of the community; 
(2)to develop, carry out, and maintain— 
(A)a project to provide new or expanded public facilities; or 
(B)services to address the needs and problems associated with the effects described in paragraph (1), including firefighting, police, water and waste treatment, first responder, and other medical services; 
(3)to compensate residents of the Coastal Plain for significant damage to environmental, social, cultural, recreational, or subsistence resources; and 
(4)in the City of Kaktovik, Alaska— 
(A)to develop a mechanism for providing members of the Kaktovikmiut Inupiat community an opportunity to— 
(i)monitor development on the Coastal Plain; and 
(ii)provide information and recommendations to the Governor based on traditional aboriginal knowledge of the natural resources, flora, fauna, and ecological processes of the Coastal Plain; and 
(B)to establish a local coordination office, to be managed by the Mayor of the North Slope Borough, in coordination with the City of Kaktovik, Alaska— 
(i)to coordinate with and advise developers on local conditions and the history of areas affected by development; 
(ii)to provide to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate annual reports on the status of the coordination between developers and communities affected by development; 
(iii)to collect from residents of the Coastal Plain information regarding the impacts of development on fish, wildlife, habitats, subsistence resources, and the environment of the Coastal Plain; and 
(iv)to ensure that the information collected under clause (iii) is submitted to— 
(I)developers; and 
(II)any appropriate Federal agency. 
12.Prohibition on exportsAn oil or gas lease issued under this Act shall prohibit the exportation of oil or gas produced under the lease. 
13.Allocation of revenuesNotwithstanding any other provision of law, all adjusted bonus, rental, and royalty receipts from Federal oil and gas leasing and operations authorized under this Act, plus an appropriated amount equal to the amount of Federal income tax attributable to sales of oil and gas produced from those operations, shall be deposited in an account in the Treasury which shall be available, without further appropriation or fiscal year limitation, each fiscal year as follows: 
(1)$35,000,000 shall be deposited by the Secretary of the Treasury into the fund created under section 11(a)(1). 
(2)The remainder shall be available as follows: 
(A)50 percent shall be available to the Department of Energy to carry out alternative energy programs established under the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.), the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.), or an amendment made by either of those Acts, as determined by the Secretary of Energy. 
(B)16.67 percent shall be available to the Department of Health and Human Services to provide low-income home energy assistance under title XXVI of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 8621 et seq.). 
(C)16.67 percent shall be available to the Department of Energy to carry out the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.). 
(D)16.66 percent shall be available to the Department of Agriculture to carry out the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786). 
14.SeverabilityIf any provision of this Act, or the application of such provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the application of such provisions to any person or circumstance shall not be affected thereby. 
15.Effective dateThis Act takes effect on the date that the Secretary notifies Congress that the Secretary has determined that the weighted average price of petroleum in the United States for 5 or more consecutive days is $125 or more per barrel (in 2008 dollars). 
 
